Citation Nr: 0409460	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
the service-connected carpal tunnel syndrome of the right 
wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1977 to February 1978, and had periods of active duty 
training and inactive duty training as a member of the Army 
National Guard.

The case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  At 
present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.

The Board notes that a June 2000 substantive appeal perfected 
the issue of whether new and material evidence had been 
submitted to reopen a claim of service connection for carpal 
tunnel syndrome of the right wrist.  However, a May 2001 
rating decision reopened the claim and granted service 
connection for carpal tunnel syndrome of the right wrist and 
awarded a 10 percent rating effective May 2000.  As such, 
this claim is no longer before the Board for appellate review 
and the only issue for the Board's consideration is that set 
forth in the title page of this remand.

Additionally, during the October 2003 hearing on appeal 
before the undersigned Veterans Law Judge (VLJ), the veteran 
testified that he has been unable to work since his discharge 
from service due to his service-connected right arm 
disabilities.  As such, the Board finds that the record 
raises the issue of entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), and thus, this matter is referred to the 
RO for appropriate action.

A copy of the hearing transcript issued following the October 
2003 hearing on appeal is of record.   




REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue of service connection for 
depression secondary to the service-connected carpal tunnel 
syndrome of the right wrist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  

In this respect, the Board notes that the veteran was last 
examined by VA in March 2002, and the examiner was of the 
opinion that it was not possible to determine at this time if 
the veteran's claimed psychiatric disorder was related to his 
service-connected conditions as depression was an illness 
that usually had multiple causes including biological, social 
and psychological.  The examiner further indicated that the 
veteran had been expelled from school, had minimal education, 
was using drugs at an early age, and after returning from the 
service he continued to use drugs and alcohol.  However, the 
Board notes that the March 2002 VA examination report failed 
to discuss the Houston VA Medical Center (VAMC) notations 
dated February 2002 and hospitalization summary from August 
to October 2002 indicating that the veteran suffered from 
major depressive syndrome secondary to chronic pain syndrome.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination in order to ascertain the etiology of the claimed 
depression.

Furthermore, it appears the veteran has been treated for his 
disability at the Houston VA Medical Center.  As such, the RO 
should assist the appellant in obtaining any additional 
available VA and private medical records that may be 
identified as relevant to the claim on appeal.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims files must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issue of 
entitlement to service connection for 
depression secondary to the service-
connected carpal tunnel syndrome of the 
right wrist.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the claimed 
depression secondary to the service-
connected carpal tunnel syndrome of the 
right wrist since February 2002 to the 
present.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claim will be continued without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment at any VA 
medical facility relevant to the claimed 
depression secondary to the service-
connected carpal tunnel syndrome of the 
right wrist.  All identified treatment 
records from any reported VA medical 
facility dated from February 2002 to the 
present, which are not already of record, 
should be obtained and associated with 
the claims files, including any 
identified records from the Houston VA 
Medical Center, psychiatric ward, per the 
veteran's testimony during the October 
2003 travel Board hearing.  If the search 
for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
veteran should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  After the development described above 
has been completed:
a)  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
by a psychiatrist to evaluate the nature, 
severity, and etiology of the claimed 
depression secondary to the service-
connected carpal tunnel syndrome of the 
right wrist.  If no such disorder is 
found by the examiner, the examiner 
should so indicate.  The RO must make the 
claims file available to the examiner.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history.  Following an examination of the 
veteran and a review of his medical 
records and history, including the March 
2002 VA examination report, the February 
2002 notations from the Houston VAMC, and 
the hospitalization summary from August 
to October 2002 from the Houston VAMC, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the currently claimed 
depression became manifest during active 
service or to a compensable degree within 
a one year period of his discharge from 
active service, or is otherwise related 
to his active service.  Additionally, the 
VA specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed depression 
is secondary to any of the veteran's 
service-connected disabilities, including 
carpal tunnel syndrome of the right 
wrist.  Lastly, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the claimed 
depression became manifest more than one 
year after the veteran's discharge from 
service, and/ or is related to any post-
service event(s) or diseases, such as 
alcohol and/or drug use and abuse.  If 
the etiology of the claimed depression is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
claimed depression.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the 
veteran's claim of entitlement to service 
connection for depression secondary to 
the service-connected carpal tunnel 
syndrome of the right wrist should be 
readjudicated.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

	
                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




